Citation Nr: 0411716	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-00 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected postoperative residuals of medial meniscectomy, 
right knee, with arthritis, status post arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 2002 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied a rating in excess of 
30 percent for service-connected postoperative residuals of 
medial meniscectomy, right knee, with arthritis, status post 
arthroplasty.  The claimant filed a timely Notice of 
Disagreement and a Statement of the Case was provided the 
claimant and his representative in November 2002.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
August 6, 2001, which informed them of VA's duty to notify 
them of the information and evidence necessary to 
substantiate the claim and to assist them in obtaining all 
such evidence.  That letter also informed the claimant and 
his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  

The claimant and his representative were also provided a 
Statement of the Case on November 15, 2002, , which informed 
them of the issue on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to increased rating issues, the applicable 
portions of VA's Schedule for Rating Disabilities, the 
decision reached, and the reasons and bases for that 
decision.  

In addition, the claimant and his representative were 
provided a Supplemental Statement of the Case on July 28, 
2003, which informed them of the issue on appeal, the 
additional evidence considered, the adjudicative actions 
taken, the pertinent law and regulations pertaining to 
increased rating issues, the applicable portions of VA's 
Schedule for Rating Disabilities, the decision reached, and 
the reasons and bases for that decision.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical records, as well as all private or VA medical 
evidence identified by the claimant.  The RO has obtained 
current VA orthopedic examinations of the claimant in July 
1994, in April 1995, in January 2000, in August 2001, and in 
July 2003.  The claimant has been afforded an opportunity to 
appear and testify in support of his claim at a hearing held 
in October 2003.  Neither the appellant nor his 
representative have argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there is 
no question that the appellant and his representative were 
fully notified and aware of the type of evidence required to 
substantiate the claim.  In view of the extensive factual 
development in the case, as demonstrated by the Board's April 
1997 and May 2000 remands and the record on appeal, the Board 
finds that there is no reasonable possibility that further 
assistance would aid in substantiating this appeal.  For 
those reasons, further development is not necessary for 
compliance with the provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant's service-connected postoperative residuals 
of medial meniscectomy, right knee, with arthritis, status 
post arthroplasty, are currently manifested by two well-
healed, nonsymptomatic scars, a limping gait, moderate 
swelling, diffuse tenderness at the lateral and medial joint 
lines, mild cruciate ligament laxity, an 11 degee genu varus 
deformity, chronic severe painful motion or weakness in the 
affected extremity, and loss of function due to pain on use 
or flare-ups, without evidence of ankylosis, recurrent 
subluxation, more than slight lateral ligamental laxity, a 
compensable limitation of flexion or extension, nonunion or 
malunion of the tibia and fibula, or current X-ray evidence 
of degenerative changes of the right knee joint.  

3.  The veteran's service-connected postoperative residuals 
of medial meniscectomy, right knee, with arthritis, status 
post arthroplasty, does not present such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render inapplicable the regular 
schedular standards.  


CONCLUSION OF LAW

The criteria for an increased rating of 60 percent for 
service-connected postoperative residuals of medial 
meniscectomy, right knee, with arthritis, status post 
arthroplasty, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2000); 38 C.F.R. § 38 C.F.R. § 3.126 (b); Part 4, 
§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the veteran served on active duty in the United 
States Navy from June 1965 to July 1967.  

A rating decision of September 1979 granted service 
connection for residuals of a medial meniscectomy of the 
right knee, evaluated as 10 percent disabling, effective June 
11, 1979.  That decision was based upon service medical 
records showing injury to the claimant's right knee while on 
active duty, with a right medial meniscectomy in November 
1966, and slight laxity of the medial collateral ligament on 
VA orthopedic examination in August 1979.  The claimant was 
notified of that decision and of his right to appeal by RO 
letter of September 14, 1979, but failed to initiate an 
appeal and that decision became final after one year.

In June 1994, the claimant submitted a request for an 
increased rating for his service-connected postoperative 
residuals of a right medial meniscectomy, to include 
arthritis of the right knee as secondary to that disability.  
A report of VA orthopedic examination, conducted in July 
1994, cited the claimant's complaints of ongoing pain in the 
medial aspect of his right knee, as well as swelling and 
frequent giving way, especially when walking downhill.  He 
asserted that he was recently forced to retire from his usual 
job at the fire department secondary to right knee pain and 
instability.

Examination of the right knee revealed no effusion and no 
muscle asymmetry, while the right knee had an obvious 
deformity with a prominent medial epicondyle of the femur.  
The knee was found to be somewhat stiff overall and the 
patellar margins could not clearly be appreciated, and there 
was definite asymmetry between the right and left knees.  
While flexion was full to 90 degrees, he was unable to fully 
extend his leg at rest or on range of motion testing.  Some 
discomfort was noted on internal rotation of the right knee, 
but such was unimpaired to 45 degrees, while external 
rotation was somewhat diminished to 35 degrees, with no 
symptomatology.  No crepitus was noted, and there was no 
evidence of subluxation or instability, and no shortening of 
the leg.  His gait was unimpaired.  The diagnosis was status 
post right medial meniscetomy; rule out degenerative joint 
disease.  X-rays of the right knee revealed moderate joint 
space narrowing medially and laterally, with osteophyte 
formation at the articular margins at the lateral joint line 
of the distal femur and proximal tibia, as well as 
chondromalacia medially and laterally, and some calcification 
of the distal quadriceps tendon.  A small effusion was 
present on the right.  The radiographic impression was 
degenerative joint disease, right greater than left, with 
bilateral chondromalacia.  

A rating decision of February 1995 confirmed and continued 
the 10 percent evaluation for the claimant's service-
connected residuals of a medial meniscectomy of the right 
knee, while recognizing arthritis as part of the service-
connected right knee disability.  The claimant and his 
representative were notified of that determination and of his 
right to appeal by RO letter of February 21, 1995.  That 
decision was not appealed.

In March 1995, the claimant asked that the RO obtain 
additional specified medical evidence, to include outpatient 
treatment records from the VAMC, West Side, dated in November 
1994 and January 1995.

Outpatient treatment records from the VAMC, West Side, dated 
in November 1994, show that the claimant was seen with 
complaints of popping and giving way of the right knee, while 
examination revealed no anterior/posterior instability, but 
limitation of motion from 0 to 120 degrees.  The impression 
was degenerative joint disease, right knee.  An entry in 
January 1995 noted the claimant's history of right medial 
meniscectomy in 1966, and his current complaints of right 
knee pain and swelling.  Examination revealed a mild effusion 
and some crepitus, with limitation of motion from 0 to 110 
degrees, while X-rays showed degenerative joint disease of 
the right knee.  The impression was post-traumatic 
degenerative joint disease of the right knee  in a patient 
who is still too young to consider a total knee replacement, 
and conservative management was recommended.  

A report of VA orthopedic examination, conducted in April 
1995, cited the claimant's complaints of gradual worsening of 
his right knee pain, especially on exertion, with occasional 
swelling.  He denied any acute inflammation or redness.  It 
was noted that X-rays within the last year had revealed 
medial joint space narrowing and spurring on the right side, 
as well as joint space narrowing and chondrocalcinosis on the 
right side.  Examination revealed a 10 degree varus deformity 
on the right side and his right knee was slightly warm on 
examination but without effusion.  There was no evidence of 
instability in the right knee.  Mild hypertrophic changes of 
the distal femur and proximal tibia was noted, and the right 
knee could extend to minus 8 degrees, with flexion to 130 
degrees, and slight pain with flexion and extension of the 
right knee.  The diagnosis was osteoarthritis of the right 
knee secondary to trauma and medial meniscectomy, with X-ray 
evidence of chondrocalcinosis as seen in degenerative joint 
disease.  The examiner indicated that the claimant's 
arthritis, which was most prominent in the right knee, was a 
direct result of his medial meniscectomy.  He further noted 
that total meniscectomies result in an increased incidence of 
osteoarthritis, with as high as 60 percent of such patients 
having persistent knee pain.  

A rating decision of May 1995 confirmed and continued the 10 
percent evaluation for the claimant's service-connected 
postoperative residuals of a medial meniscectomy of the right 
knee, with arthritis.  The claimant and his representative 
were notified of that determination and of his right to 
appeal by RO letter of May 5, 1995.  That decision was not 
appealed and became final.

By letter of May 1995, the claimant noted that he experiences 
right knee pain when walking; that sometimes he is obliged to 
use a cane for assistance when walking; and that his right 
knee pain sometimes keeps him awake.  

By RO letter of May 1995, the RO acknowledged the claimant's 
letter and informed him that if he had additional medical 
evidence to submit which supports an increased evaluation, he 
should submit that evidence for evaluation.  He was further 
notified that if he believes that the evidence in his claims 
folder supported an increased evaluation and that the RO 
erred, he should notify the RO in writing that he disagreed 
with that decision.  The claimant did not respond to that 
letter.

By letter of May 1998, the claimant stated that he had 
undergone a total knee replacement in March 1998, and that he 
felt that an increased evaluation for his service-connected 
right knee disability was warranted.  With that letter, he 
submitted an operative report from Rockville General 
Hospital, dated in March 1998, showing that he underwent a 
total right knee arthroplasty due to degenerative joint 
disease of the right knee.  

A rating decision of May 1998 granted a temporary total 
(100%) rating under the provisions of 38 C.F.R. § 4.30 for 
the claimant's service-connected postoperative residuals of a 
medial meniscectomy of the right knee, with arthritis, status 
post total arthroplasty, effective March 10, 1998, with a 
continued 100 percent evaluation based upon convalescence 
until May 1 1999, when the evaluation for that disability was 
reduced to 30 percent.  The claimant and his representative 
were notified of that determination and of his right to 
appeal by RO letters of June 5, 1998, and June 29, 1998.  
That decision was not appealed and became final.

In a letter from the claimant, received in October 1999, he 
called attention to his right total knee replacement, as well 
as symptoms of tightness in his right patella, weakness in 
climbing stairs, and difficulty in descending stairs due to 
limitation of right knee motion.  He requested a VA 
orthopedic examination.

The record shows that a notification to the claimant of a 
scheduled VA examination was returned as undeliverable at his 
address of record, and the minimum 30 percent evaluation for 
a service-connected total knee replacement was continued.  

In a July 2001 letter from the claimant's representative, he 
expressed the claimant's willingness to report for VA 
examination, and requested an increased evaluation based upon 
the claimant's symptoms of severe limitation of motion with 
severe pain, functional loss due to inability to get down on 
his knees to perform CPR, which was stated to be a job 
requirement, and general weakness of the right leg, all of 
which was said to warrant an increased 60 percent evaluation.  
He further asked that such increase be made effective on May 
1, 1999.

In a Statement in Support of Claim (VA Form 21-4138) from the 
claimant, received in August 2001, he stated that his 
service-connected right knee disability causes discomfort on 
a daily basis, causing him to limp when walking or descending 
stairs; that he has been taking prescribed medications and 
performing daily knee exercises recommended by his physical 
therapist; that he experiences symptoms of right knee 
tightness with every step; and that he is unable to kneel to 
perform CPR and for handcuffing procedures as required by his 
employment as a judicial marshal.  

The claimant submitted treatment records from R.D. Fischer, 
MD, a private orthopedic surgeon, dated from February 1998 to 
December 1999, showing that the claimant was seen in February 
1998 with complaints of increasing right knee pain, stating 
that he had been told by a VA physician in 1994 that he 
needed a total knee arthroplasty.  It was noted that X-rays 
of the right knee taken at that time showed significant 
medial joint line changes and chondrocalcinosis of the 
lateral joint; that the claimant is currently unable to walk 
comfortably and can barely get out of a car; that he has an 
extension lack of 20 degrees; and that his right knee bothers 
him while he is sleeping.  The reporting physician noted that 
claimant informed him that he worked for the state as a 
sheriff; that most of the time he is seated at a control 
board, and that he is not up on his legs a great deal.  
Examination disclosed a normal range of motion of both hips, 
while right knee extension was to minus 20 degrees and 
flexion was limited to 90 degrees, with pain.  Pain was noted 
over  the medial joint.  A well-healed medial meniscectomy 
scar was noted, and there was no right knee instability, no 
effusion, no pain on palpation over the medial joint in 
flexion and extension, and he was neurovascularly intact.  X-
rays revealed bone on bone changes with a varus deformity and 
no translocation.  A right total knee arthroplasty was 
scheduled, primarily for pain relief, and was conducted in 
March 1998, as described above.  A postoperative pathology 
report showed osteochondral and attached fibrosynovial tissue 
with severe chronic osteoarthritic degenerative change and 
mild associated chronic synovitis.  

Postoperative treatment records from the claimant's private 
orthopedic surgeon, dated in March 1998, showed that the 
claimant was seen eight days after surgery, at which time no 
warmth of the knee was detected, he had a negative Homan's 
sign, and there was no sign of infection.  The claimant was 
referred to a physical therapist, while the staples were 
subsequently removed, and he was given some knee exercises to 
do.  In April 1998, the claimant was seen by a Dr. R. A. 
Swartz with complaints of progressive left foot pain, and it 
was noted that he reported having pes planus all his life 
which had gotten so bad that he was unable to ambulate and 
had been in a wheelchair.  He denied gout or any inflammatory 
problems, and was taking only a narcotic for his 
postoperative pain.  Examination revealed a slight red spot 
and swelling over his navicular, bilaterally, with tenderness 
over the posterior tibial tendon region, a moderately flat 
foot, and no obvious palpable abnormalities.  X-rays of his 
left foot were unremarkable.  The treating physician 
expressed the opinion that the claimant's left foot pain was 
most likely posterior tibial tendonitis, although the degree 
of his symptomatology was considered a bit unusual and he 
requested that a medial arch support be obtained.  

Treatment records from the claimant's private orthopedist, 
dated in April 1998, showed that the claimant was doing 
better with physical therapy; that range of right knee motion 
passively was from minus six degrees on extension to active 
extension of 19 degrees on flexion, while active flexion was 
to 92 degrees, without pain.  He was noted to be using 
crutches and doing very well, and requested leave to return 
to work.  In May 1998, the claimant complained of some 
swelling and stiffening of the knee, and examination 
disclosed a loss of some range of motion, with flexion 
decreased from 90 degrees to 88 degrees.  It was noted that 
the claimant was walking around independently; that his 
wounds were healing well; and that his Homan's sign was 
negative.  His physical therapy was continued.  IN June 1998, 
the claimant had minus 4 degrees of extension passively and 
minus 11 degrees actively, with flexion to 106 degrees.  His 
quadriceps strength was improved, his edema was decreased, he 
was able to ambulate comfortably, and he was noted to be 
making good progress.  He was noted to have a stationary bike 
at home, and was asked to work on keeping his knee extended.  
In July 1998, the claimant was seen by Dr. R. S. Cook with 
complaints of pain and swelling in his left knee for the past 
2 or 3 days, with no history of injury, and he was noted to 
have been very active that week, with a lot of walking.  
Examination of the left knee revealed a 2+ effusion, with a 
full range of motion and no tenderness, and the joint was 
stable.  X-rays of the left knee revealed chondrocalcinosis, 
and the impression was arthritis of the left knee, possible 
pseudo gout, and the left knee was aspirated.

In August 1998, the claimant's wounds were noted to have 
healed nicely.  Active extension was to minus 4 degrees, and 
to 0 degrees with active assistance, while flexion was to 105 
degrees.  His quadriceps still needed some work, but he had 
better quadriceps control, and there was no swelling, 
catching or locking of the right knee.  The claimant was 
instructed to continue doing his exercises.  In March 1999, 
the claimant's range of motion of the right knee was 
described as excellent, with full extension and flexion to 
the limit of the prosthesis.  There was no knee instability.  
The claimant was again seen in November 1999 for complaints 
of some right knee pain when rising from a squatting 
position, and he was noted to have good flexion and 
extension, normal patella tracking, and no instability.  He 
was asked to continue quadriceps exercises to strengthen his 
quadriceps muscles.  In December 1999, the claimant was seen 
after completing physical therapy to 

strengthen his quadriceps muscles, and he indicated that the 
quadriceps pain had improved; that he no longer had pain in 
that area but had experienced some hamstring pain, making it 
difficult to climb stairs and feeling as if his knee is 
giving out.  Examination revealed near full extension, 
flexion to 100 degrees, no varus or valgus instability, and 
no evidence of swelling, but diminished hamstring strength.  
He was scheduled to have a physical therapy evaluation.

A report of VA orthopedic examination, conducted in August 
2001, cited the examiner's review of the claims folder, and 
noted his complaints of right knee pain consisting of a 
stretching sensation across the anterior aspect of the knee 
associated with activity and ambulation.  The claimant 
indicated that he does not feel that his pain has improved 
since his total knee replacement; that he noted subjective 
feelings of weakness, fatigability and lack of endurance, 
with stiffness in the right knee worsening at the end of the 
day, daily right knee swelling with persistent warmth but no 
redness, and an intermittent catching-type sensation even 
when walking on flat surfaces, but no locking.  The claimant 
described flare-ups of right knee pain when climbing stairs 
or if he overuses his knee, as well as increasing pain with 
changes in the weather.  The claimant was noted not to use 
crutches or a cane, although he related that he 
intermittently used a cane, although rarely.  The claimant 
asserted that he had to retire from the fire department due 
to leg pain, and was noted to be currently employed on a 
full-time basis as a judicial marshal for the state of 
Connecticut.  He related that as part of his job, he needed 
to be able to perform CPR, but currently had difficulty 
getting down on his right knee to perform CPR due to 
increasing right knee discomfort.  Examination of his right 
knee revealed two well-healed, nontender, non adherent 
surgical scars from his total knee replacement  and his right 
medial meniscectomy, with no effusion of the right knee but 
lateral joint line tenderness.  Extension of the right knee 
was to full to 0 degrees, while flexion was accomplished to 
100 degrees, both actively and passively, while Lachman's 
sign was negative, a mild lateral laxity was noted on testing 
of the lateral collateral ligament and no medial laxity was 
found.  Quadriceps and hamstring strength in the knee 
extensors and flexors was 5/5, while sensory examination was 
intact except  over the scars, which showed some reduced 
sensation.  Right knee reflex was absent, consistent with a 
total knee replacement, 

while reflexes were otherwise symmetric.  The claimant was 
able to stand on heels and toes without difficulty, but had 
difficulty performing a squat due to limitation of right knee 
motion.  X-rays revealed a  total right knee replacement with 
no evidence of fracture, with some heterotopic bone formation 
posteriorly at the right tibia proximally, and mild soft 
tissue swelling at the right suprapatellar bursa.  The 
diagnosis was service-connected right knee injury, status 
post right knee medial meniscectomy in 1966 while on active 
duty, with development of degenerative arthritis requiring a 
total right knee replacement in March 1998, with continuued 
pain, loss of range of motion, and lateral laxity.  

In August 2001, the claimant submitted a medical record 
release authorization (VA Form 21-4142) identifying medical 
treatment at Rockville General Hospital in March 1998 and by 
Drs. Fischer and Brown.  The RO requested treatment records 
of the claimant from both those physicians, and provided 
copies of those letters to the claimant and his 
representative.  

Treatment records of the claimant from Dr. P. S. Brown, a 
private physician, dated from February 1996 to January 2001, 
showed that the claimant had a number of medical conditions, 
including a history of peptic ulcer disease, hypertension, 
situational stress, impaired glucose tolerance, status post 
right total knee replacement, cervical degenerative joint 
disease with spondylosis, colon polyps, and diverticulosis.  
An entry dated in July 1996 showed that the claimant was 
retired.  A March 1998 report of preoperative examination of 
the claimant prior to his right total knee replacement, noted 
his complaints of chronic right knee pain and immobility 
secondary to degenerative changes, with inability to bend the 
knee adequately, difficulty going up and down stairs, and 
constant pain.  His family history was noted to be remarkable 
for severe degenerative joint disease in his father.  Those 
records included a duplicate copy of the March 1998 operative 
report and pathology report from Greenville Memorial 
Hospital.  

A March 2001 letter from Dr. J. O'Brien provided no 
information pertinent to the claimant's right knee 
disability.  



A rating decision of January 2002 confirmed and continued the 
30 percent evaluation for the claimant's service-connected 
postoperative residuals of medial meniscectomy, right knee, 
with arthritis, status post total arthroplasty.  The claimant 
and his representative were notified of that determination 
and of his right to appeal by RO letter of January 30, 2002, 
with a copy of the rating decision.  The claimant filed a 
timely Notice of Disagreement and a Statement of the Case was 
provided the claimant and his representative in November 
2002.

The claimant submitted his Substantive Appeal (VA Form 9), 
with a request for a hearing before a traveling Veterans Law 
Judge of the Board of Veterans' Appeals.  In that document, 
he further asserted that he had stopped seeing Dr. Fischer in 
May 2002, noting that he told the claimant that his right 
knee problem was "just [him]"; and that he currently 
experiences pain and loss of motion.  He further stated that 
in the previous May, his job had changed and he was now 
required to stand for long periods of time

A report of VA orthopedic examination of the claimant, 
conducted in July 2003, cited the examiner's review of the 
claims folder and a history of right knee injury and 
treatment, including the inservice right medial meniscectomy 
in 1966.  The examiner indicated that over the years the 
claimant had developed a bone-to-bone arthritis; that in 
March 1998, he underwent a right total knee arthroplasty at 
Rockville General Hospital; and that he had extensive 
physician therapy at a clinic and at his home, bur asserts 
that the condition of his right knee has not improved with 
such therapy.  

The veteran's complaints included prolonged discomfort and 
weakness, stiffness and swelling, with some sense of loss of 
balance on stairs; that his right knee stiffness progresses 
throughout the day, causing him to lose 25 to 30 percent of 
range of motion.  The claimant further complained of flare-
ups of pain three to four times per week depending on 
activity, and he applies hot and cold compresses at the end 
of the day.  He related that once in a while he has a pain 
when he takes a long walk; that after driving for 1 1/2 hours, 
he has difficulty standing up; and that while 

undergoing physical therapy to strengthen his quadriceps 
muscles, he once experienced a burning sensation in his knee. 

Examination of the claimant disclosed that he was in no acute 
distress; that he walked with a limping gait and showed 
occasional temporary guarding to protect his right knee; that 
he was found to have bilateral pes planus; and that he 
related that he has had flat feet all his life.  Some 
moderate swelling was seen in the right knee as opposed to 
the left, and the difference in circumference was measured as 
1 inch.  Diffuse tenderness was found in the lateral and 
medial joint lines, while crepitus was noted on range of 
motion, and he had a 21 m. vertical midline scar which was 
numb, slightly depigmented; as well as a second scar from his 
1996 meniscectomy with a slight keloidal formation.  Range of 
right knee motion was possible from a minus -5 degree 
extension deficit to 95 degrees of flexion, with complaints 
of pain elicited at 95 degrees of flexion.  There was 11 
degrees of varus deformity of the right knee, while ligament 
stability tests showed intact collateral ligament but a mild 
anterior cruciate ligament laxity.  The claimant was able to 
squat to about 90 degrees, and was able to do 10 repetitive 
knee flexion and extension movements without difficulty.  The 
assessment was that the claimant is status post right total 
knee replacement with chronic persistent swelling, stiffness 
and discomfort, with pain and limitation of motion; that no 
leg length discrepancy was noted; that he has an 11 degree 
genu varus deformity; and that after prolonged use, he may 
lose additional right knee motion due to pain and increased 
stiffness.  

A Supplemental Statement of the Case was provided the 
claimant and his representative in July 2003 informing him of 
the additional evidence considered.  

A hearing was held at the RO in October 2003 before the 
undersigned Veterans Law Judge of the Board of Veterans' 
Appeals.  The claimant testified as to the symptoms of his 
service-connected right knee disability; that he had been 
seeing Dr. Fischer for treatment until May of the previous 
year; that he had been doing exercises at home every day 
since his right total knee arthroplasty; that he was not 
taking any medication for his right knee symptoms; that his 
right knee symptoms include constant swelling, tightness, 
pain radiating into his shin, and swelling which 


begins in the morning and progresses through the day; that he 
saw another doctor about his residual symptoms, but was told 
that his right knee had been properly 
treated; that he experienced some quadriceps pain while 
performing physical therapy exercises; that he was told by 
another therapist that "it is possible to mess up your knee 
with your therapy"; that he currently works full time as a 
judicial marshal; that his symptoms of pain and swelling 
start in the morning; that his current job entails escorting 
prisoners, requiring that he stand for prolonged periods; and 
that after standing for 15 minutes, he must find a chair and 
sit down.  He related that his pain is always there, without 
relief, and estimated such as 9 or 10 by the end of the day.  
He further complained of right knee pain causing him to wake, 
as well as asserting that his right knee pain sometimes 
causes him to lose his balance.  He estimated that he could 
walk for 15 minutes or 250 yards; that he can't squat, that 
his ability to drive is impaired; that he sleeps in a 
recliner with his leg elevated; that he has to grab the 
banister when going up and down stairs because his leg tends 
to give out on him; that his knee sometimes does not bend 
because of stiffening; that there is instability in his right 
knee, and that he is sometimes compelled to use a cane, but 
no braces or wraps.  A transcript of the testimony is of 
record.


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  


38 C.F.R. Part 4, § 4.7 (2003).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as in the instant 
appeal, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. § 
4.14;  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2003).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 

interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2003).
 
The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).

VA's Schedule for Rating Disabilities provides that knee 
replacement (prosthesis).
With prosthetic replacement of the knee joint:
    Will be rated as 100 percent disabling for 1 year 
following implantation of the prosthesis; that with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent evaluation is warranted; 
and that with intermediate degrees of residual weakness, pain 
or limitation of motion, the disability should be rated by 
analogy to diagnostic codes 5256, 5261, or 5262.  
38 U.S.C.A. Part 4, § 4.71a, Diagnostic Code 5055 (2003).

Ankylosis of a knee will be evaluated as 60 percent disabling 
when extremely unfavorable, in flexion at an angle of 45 
degrees or more; as 50 percent disabling when ankylosed in 
flexion between 20 deg. and 45 degrees; and 40 percent 
disabling when ankylosed in flexion between 10 deg. and 20 
degrees; and as 30 
percent disabling when ankylosed at a favorable angle in full 
extension or in slight flexion between 0 and 10 degrees.  
38 U.S.C.A. Part 4, § 4.71a, Diagnostic Code 5256 (2003).  In 
this case, the medical evidence of record does not establish 
ankylosis of the right knee, and that Diagnostic Code (DC) is 
not for application.  

Other impairment of the knee with recurrent subluxation or 
lateral instability will be evaluated as follows:a 30 percent 
evaluation is warranted where such impairment is severe; a 20 
percent evaluation is warranted where such impairment is 
moderate; and a 10 percent evaluation is warranted where such 
impairment is slight.  38 U.S.C.A. Part 4, § 4.71a, 
Diagnostic Code 5257 (2003).  In this case, the medical 
evidence of record does not establish the clinical presence 
of recurrent subluxation or lateral instability of the right 
knee, and that DC 5257 is not for application.  

Where limitation of flexion of a leg is limited to 15 
degrees, a 30 percent evaluation is warranted; where flexion 
of a leg is limited to 30 degrees, a 20 percent evaluation is 
warranted; where flexion of a leg is limited to 45 degrees, a 
10 percent evaluation is warranted; and where flexion of a 
leg is limited to 60 degrees, a noncompensable evaluation is 
warranted.  38 U.S.C.A. Part 4, § 4.71a, Diagnostic Code 5260 
(2003).  The most recent VA examination found that the 
claimant's right knee motion was from minus 5 degrees of full 
extension to 95 degrees of flexion, which would not support a 
compensable evaluation based upon limitation of flexion.  
38 U.S.C.A. Part 4, 4.71a, DC 5260 (2003).  

Where limitation of extension of a leg is limited to 45 
degrees, a 50 percent evaluation is warranted; where 
limitation of extension of a leg is limited to 30 degrees, a 
40 percent evaluation is warranted; where limitation of 
extension of a leg is limited to 20 degrees, a 30 percent 
evaluation is warranted; where limitation of extension of a 
leg is limited to 15 degrees, a 20 percent evaluation is 
warranted; where limitation of extension of a leg is limited 
to 10 degrees, a 10 percent 

evaluation is warranted; and where limitation of extension of 
a leg is limited to 5 degrees, a noncompensable evaluation is 
warranted.  38 U.S.C.A. Part 4, § 4.71a, Diagnostic Code 5261 
(2003).  The most recent VA examination found that the 
claimant's right knee motion was from minus 5 degrees of full 
extension to 95 
degrees of flexion, which would not warrant a compensable 
evaluation based on limitation of extension under 38 U.S.C.A. 
Part 4, 4.71a, DC 5261 (2003).

Impairment of the tibia and fibula manifested by nonunion, 
with loose motion, requiring a brace, will be evaluated as 40 
percent disabling; impairment of the tibia and fibula 
manifested by malunion, with marked knee or ankle disability, 
will be evaluated as 30 percent disabling; when manifested by 
moderate knee or ankle disability, a 20 percent evaluation is 
for application; and when manifested by slight knee or ankle 
disability, a 10 percent evaluation is for application.  
38 U.S.C.A. Part 4, § 4.71a, Diagnostic Code 5262 (2003).  

At the time of the claimant's March 1998 right total knee 
replacement, service connection was in effect for 
postoperative residuals of medial meniscectomy, right knee, 
with arthritis, status post arthroplasty, evaluated as 30 
percent disabling.  Upon his hospitalization, he was awarded 
a temporary total (100%) disability rating, and that 
temporary total (100%) disability rating was then continued 
from May 1, 1998, to May 1, 1999, based upon convalescence, 
before the evaluation for his service-connected right knee 
disability was returned to its pre-surgery evaluation of 30 
percent.  Following the receipt of additional evidence, a 
rating decision of January 2002 declined to award an 
evaluation in excess of 30 percent for his service-connected 
right knee disability.  

In reviewing the provisions of VA's Schedule for Rating 
Disabilities, the Board notes that the evaluation of the 
claimant's right knee disability on the basis of certain 
specific criteria listed above would not result in the 
assignment of a rating evaluation as good or better that that 
which he is currently assigned, and would not result in any 
additional benefit to the claimant.  Further, while service 
connection has been in effect for arthritis of the right knee 
since February 1995, there is no 


radiographic evidence of arthritis in the claimant's right 
knee subsequent to his March 1998 right total knee 
replacement.  

The Board notes, however, that the most recent VA 
examination, conducted in July 2003, disclosed clinical 
findings of functional loss due to pain, swelling, stiffness, 
limitation of motion, and additional loss of range of motion 
after prolonged use of 

his right knee.  The Board has taken these clinical findings 
into consideration pursuant to DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the medical evidence of record 
establishes chronic residuals of right knee replacement 
consisting of severe painful motion or weakness in the 
affected extremity, and that an increased rating of 60 
percent is warranted.  To the extent indicated, the appeal 
for a rating in excess of 30 percent for postoperative 
residuals of right medial meniscectomy, status post total 
arthrroplasty, is granted.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  The 
claimant has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2003) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, the veteran has not testified that he is unable to 
obtain employment due to service-connected disability,  or 
that he has experienced frequent periods of hospitalization, 
as provided by 38 C.F.R. Part 4, § 4.16(b), or that 
vocational rehabilitation is infeasible.  Accordingly, the 
Board will not address the issue of benefit entitlement under 
the provisions of  38 C.F.R. Part 4, § 4.16(b) (2003).  



In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating of 60 percent for service-connected 
postoperative residuals of right medial meniscectomy, status 
post total arthroplasty, is granted.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



